For error assigned, and not discussed in the opinion prepared by the Chief Justice, I think the conviction should be reversed.
The statute, 3 Comp. Laws 1915, § 15336, relating to embezzlement, provides:
"That failure, neglect, or refusal of such officer, agent, clerk, servant, employee, lessee, attorney-at-law, or other person to pay, deliver or refund to the proper person, company or copartnership such money or goods entrusted to his care, upon demand, shall be prima facie proof of intent to embezzle."
Error is assigned on the following instruction given the jury by the trial judge:
"You may well inquire what is meant by the phrase in the section just cited wherein it is said that 'proof of any such demand shall be prima facie proof of intent to embezzle.' What is meant by the phrase 'prima facie proof?' Prima facie proof is that which suffices for the proof of a particular fact until contradicted and overcome by other evidence.
"The respondent has been sworn in his own behalf and has given testimony which is entitled to your fair consideration and for your honest judgment upon the question in this respect, as well as in others, as to whether or not his conduct, what he did, overcomes the prima facie proof which the statute gave to the letter of demand sent to him. If it overcomes that, *Page 580 
then, of course, the prima facie proof is of no validity. If it does not overcome it, then the prima facie force, the primafacie proof, created by the statute in the sending of that letter would remain in full validity."
The undoubted rule in this jurisdiction is that the primafacie presumption, created by the statute, supplies proof of intent, in the absence of any evidence to the contrary; but this character of proof is never weighed against evidence. Suchprima facie proof departs when evidence of any probative value appears, and from then on the issue is determined solely by the evidence submitted in the case.
Defendant was not in law required to not only contradict but to overcome the flat presumption or else have it stand against him, for this would permit the weighing of the presumption against the evidence and admit of a finding of intent based on a presumption challenged by or even opposed to the evidence.
It was error to make an issue between a mere presumption and evidence of probative value and instruct that, if the testimony offered did not contradict and overcome the presumption, then the prima facie proof, supplied by the statutory provision, was decisive.
This left the jury to weigh the presumption against the evidence.
In Gillett v. Traction Co., 205 Mich. 410, this court said:
"It is now quite generally held by the courts that a rebuttable or prima facie presumption has no weight as evidence. It serves to establish a prima facie case, but if challenged by rebutting evidence, the presumption cannot be weighed against the evidence. Supporting evidence must be introduced, and then it becomes a question of weighing the actual evidence introduced, without giving any evidential force to the presumption itself."
  In Union Trust Co. v. American Commercial Car Co., 219 Mich. 557, we had this question presented: *Page 581
"Counsel for plaintiff also claim the court was in error in not leaving the case to the jury, insisting that the jury might not have accepted the testimony, and plaintiff could have prevailed in such event upon the presumption that the truck was being driven with the consent and knowledge of defendant."
We made answer by the following short statement of the rule:
"Presumptions lose all force and application when specific facts are shown." Citing authority.
In Depue v. Schwarz, 222 Mich. 308, we again stated the rule.
For the error pointed out the conviction should be set aside and a new trial granted.
SNOW and FELLOWS, JJ., concurred with WIEST, J.